UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-20199 EXPRESS SCRIPTS, INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 43-1420563 (I.R.S. employer identification no.) One Express Way, St. Louis, MO (Address of principal executive offices) 63121 (Zip Code) Registrant’s telephone number, including area code:(314) 996-0900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Common stock outstanding as of September 30, 2007: 252,044,000 Shares EXPRESS SCRIPTS, INC. INDEX Part IFinancial Information Item 1. Financial Statements (unaudited) a)Unaudited Consolidated Balance Sheet b)Unaudited Consolidated Statement of Operations c)Unaudited Consolidated Statement of Changes in Stockholders’ Equity d) Unaudited Consolidated Statement of Cash Flows e) Notes to Unaudited Consolidated Financial Statements Item 2.
